Citation Nr: 1222119	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  12-09 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the Veteran submitted a timely substantive appeal following the issuance of the June 29, 2010 Statement of the Case, which addressed the claims for service connection for asbestosis and hypertension.

2.  Entitlement to service connection for asbestosis. 

3.  Entitlement to service connection for hypertension, to include as due to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1953 to June 1975.

The matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  A June 2009 rating decision denied the Veteran's claim of entitlement to service connection for asbestosis.  A September 2009 rating decision denied entitlement to service connection for hypertension, to include as due to diabetes mellitus, type II.  The Veteran filed a Notice of Disagreement (NOD) with these decisions and was issued a Statement of the Case (SOC) in June 2010.  In May 2011, the RO notified the Veteran that he did not file a timely substantive appeal.  In November 2011, the RO reopened the Veteran's claims for service connection for asbestosis and hypertension but confirmed and continued the denial of both claims.

Because the evidence raises the issue of whether the Veteran filed a timely substantive appeal following issuance of the June 29, 2010 SOC, the issues have been amended as listed on the cover page.  38 C.F.R. § 20.101(d) (Board may address questions pertaining to its jurisdictional authority, including determining whether a substantive appeal is adequate and timely, at any stage in the proceeding before it, regardless of whether the agency of original jurisdiction addressed such question).

In a January 2012 statement, the Veteran indicated that his service-connected diabetes causes him to regulate his activities.  Such statement can be construed as a claim for an increased rating for diabetes.  This issue does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The Board also notes that in his January 2012 statement, the Veteran indicated that he was "responding to" the October 2011 VA examination report.  In his statement he addressed gastrointestinal complaints, leg cramps, and skin complaints.  However, he is not service connected for a skin disorder, leg cramps, or a gastrointestinal disorder, nor does his letter suggest that he is seeking service connection for such.  If he wants to file a claim for service connection for the noted disorders, he should do so with specificity at the RO.

For the reasons discussed below, the issues of entitlement to service connection for asbestosis and entitlement to service connection for hypertension are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's correspondence submitted on July 16, 2010 was received within 60 days of the June 29, 2010 SOC and provided sufficient argument concerning his claims for service connection for asbestosis and hypertension to reflect his intent to continue his appeal.


CONCLUSIONS OF LAW

1.  The criteria for a timely filed substantive appeal with the June 2009 rating decision denying entitlement to service connection for asbestosis have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2011).

2.  The criteria for a timely filed substantive appeal with the September 2009 rating decision denying entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the Introduction, the Board finds that the record raises a question as to whether the Veteran, in fact, perfected his appeals of the June 2009 and September 2009 denials of service connection for asbestosis and hypertension, respectively.  As the RO has determined that those decisions and a January 2010 decision concerning asbestosis became final, they required new and material evidence to reopen the claims.  However, integral to any request to reopen is whether the prior decisions were, in fact, final.  In this regard, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Thus, the question of whether this appeal arises from the November 2011 rating decision versus the 2009 rating decisions impacts whether or not the Board's adjudication of the appeal occurs on the merits, and requires consideration.  

Turning to the procedural history, the Veteran filed his original claim for service connection in August 2007 and included private medical evidence with his application.  The Veteran's claim for service connection for asbestosis was denied in a June 2009 rating decision.  The issue of entitlement to service connection for hypertension was deferred at that time.  In a September 2009 rating decision, the RO denied the claim for service connection for hypertension, to include as due to service-connected diabetes mellitus.  

Thereafter, the Veteran submitted additional evidence in December 2009.  In January 2010, the RO again denied the claim for service connection for asbestosis.  The Veteran filed a notice of disagreement with the September 2009 and January 2010 decisions.  He argued that he was exposed to asbestos while on active duty and argued that he was not diagnosed with hypertension until 2000.  

A Statement of the Case, signed by a Decision Review Officer (DRO), was issued on June 29, 2010.  In July 2010 correspondence, the Veteran specifically stated that he was responding to the June 29, 2010 letter.  In the letter the Veteran discussed his asbestos exposure and how reasonable doubt should be shifted in his favor.  He also discussed the date he was first treated for hypertension in 2000.  The Board notes that the VA QTC examiner in July 2009 indicated the Veteran had been diagnosed with diabetes 10 years previously and diagnosed with hypertension 19 years previously.  The Veteran contends that his hypertension is secondary to diabetes and such argument could certainly be impacted by an erroneous finding that hypertension was diagnosed before diabetes.  Shortly thereafter he submitted a letter from his physician documenting the diagnosis of hypertension as being in 2000 and noting that it was "certainly present on his discharge from the Navy 01/01/2000."  [The Board notes the Veteran was discharged from service in 1975]. 

No further action was taken by the RO.  In an April 2011 statement, received in May 2011, the Veteran stated that the RO's February 2, 2010 letter mentioned a DRO would be reviewing his case.  He stated that he was still waiting for that review and inquired whether he "should go ahead and send in the VA Form 9 to continue my appeal?"  The Veteran appears to have been unaware the DRO review occurred in the SOC.

In a May 2011 letter, the RO advised him that he had not filed a timely substantive appeal.  

A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals," or correspondence containing the necessary information.  If the SOC and any prior Supplemental SOC (SSOC) addressed several issues, the substantive appeal must either indicate that the appeal is being perfected as to all of those issues or must specifically identify the issues appealed.  The substantive appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations, being appealed.  To the extent feasible, the argument should be related to specific items in the SOC and any prior SSOC.  The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal, but the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination, or determinations, being appealed. The Board will not presume that an appellant agrees with any statement of fact contained in a SOC or a SSOC which is not specifically contested.  Proper completion and filing of a substantive appeal are the last actions the appellant needs to take to perfect an appeal.  38 C.F.R. § 20.202 (2011).

Upon review of this procedural history, the Board notes that the Veteran's July 2010 correspondence was received within 60 days of the June 2010 SOC.  In addition, that correspondence specifically stated that it was being provided in response to the June 29, 2009 letter, which was the cover letter to the SOC.  The letter further provided continued argument concerning both of his claims, even asking for reasonable doubt to be afforded for his asbestos claim.  Finally, his April 2011 letter appears to reflect his confusion concerning what form the DRO review would take.  Indeed, he had submitted additional medical evidence concerning his hypertension claim after the SOC but had not heard further from the RO.  

Upon review of the record, the Board finds that the Veteran's correspondence received July 16, 2010, constituted a timely and adequate substantive appeal of the issues listed in the June 2010 SOC.  See 38 C.F.R. § 20.202 (2009) ("The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal.").  In sum, the Veteran timely perfected the appeal of the June 2009 denial of service connection for asbestosis and the September 2009 denial of service connection for hypertension.  Accordingly, new and material evidence is not required, and the appeals must be decided on the merits. 


ORDER

The Veteran's substantive appeal with regard to the June 2009 rating decision that denied entitlement to service connection for asbestosis was timely filed.

The Veteran's substantive appeal with regard to the September 2009 rating decision that denied entitlement to service connection for hypertension was timely filed.


REMAND

The Board has reviewed the medical and lay evidence of record and finds that additional development is required before deciding the claims for service connection for asbestosis and hypertension on the merits.

Regarding the Veteran's claim for service connection for asbestosis, the Board notes that in an April 2000 report, Dr. Harron noted findings on X-ray are consistent with interstitial fibrosis consistent with asbestosis.  In an August 2000 letter, Dr. Zimmet stated that the Veteran had pulmonary asbestosis based on occupational exposure to asbestos.  However, the Board notes that these conclusions were apparently rendered in response to legal action being taken and note both in-service and post-service exposure.  Importantly, X-rays from 2011 have been interpreted as not showing evidence of asbestosis.  Accordingly, it is unclear whether the Veteran actually has asbestosis and if so, whether such is due to claimed exposure during active duty versus his post-service occupational exposure.  As the Veteran has not received an examination concerning his claim for service connection for asbestosis, the Veteran should be afforded a VA examination.  Id.

Turning to the Veteran's claim for service connection for hypertension, the Veteran was afforded a VA QTC examination in July 2009 during which a history of hypertension for 19 years was recorded and noted the medications he had been taking for his hypertension.  The July 2009 QTC examiner concluded that hypertension was not secondary to or aggravated by the Veteran's diabetes mellitus type II as there was no history of renal disease and the Veteran's blood pressure was well controlled.  In a July 2010 letter, the Veteran stated that when he was asked by the QTC examiner how long he had had hypertension he did not really know what hypertension was and that he was not treated for hypertension until June 2000.  

During an October 2011 QTC examination, it was recorded that he was diagnosed with diabetes and hypertension in 1995.  The QTC examiner stated that the Veteran did not have any non-diabetic condition that was aggravated by diabetes.  The examiner further stated that the Veteran had a significant weight gain of 65 pounds in the last year and that increased weight made the control of blood sugar more difficult to control with consequent increased risk of developing diabetic vascular, neurologic, and organ damage.  

In a 2012 letter the Veteran asserted that his diabetes and hypertension began when he was 66 years old and that 1995 is more accurate.  However, the Board notes that the Veteran turned 66 in 2000, which is consistent with his private physician's report of the onset of hypertension. 

The Board finds that an additional opinion concerning hypertension is necessary.  It does not appear that either examiner reviewed the claims file.  In addition, it is unclear to what extent the belief that hypertension began prior to diabetes impacted the 2009 VA QTC examiner's opinion concerning secondary service connection.  In addition, the examiner's opinion does not fully explain why the lack of renal disease was against a finding of diabetes causing or aggravating hypertension.  Moreover, the 2011 QTC examiner did not specifically address hypertension and its relationship to the Veteran's diabetes.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the AMC/RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AMC/RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for asbestosis and hypertension, to include any recent treatment.  After the Veteran has signed any appropriate releases, any identified records that are not duplicates of those already contained in the claims folder should be requested.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file and the Veteran and his representative notified of such.

2.  After the above has been completed to the extent possible, the AMC/RO should schedule the Veteran for a VA respiratory examination to determine whether the Veteran actually suffers from asbestosis, and to obtain an opinion as to whether any current lung disability found is possibly related to service.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran, in fact, currently suffers from asbestosis, and provide a diagnosis for any current lung disorder found.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current lung disorder arose during service or is otherwise related to service, to include as a result of claimed exposure to asbestos dust while the Veteran served as a gunner's mate in the Navy versus post service occupational exposure.  A rationale for all opinions expressed should be provided.

3.  Forward the Veteran's claims file to a VA physician to obtain an opinion as to whether the Veteran's hypertension was caused by or has been aggravated by service-connected diabetes mellitus.  If a new examination is deemed necessary to render the opinion, one should be scheduled.  After reviewing the record the examiner is asked to respond to the following:
a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is related to his active military service?
b.  If not, is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is caused by his service-connected diabetes?  
c.  If not caused by diabetes, is it at least as likely as not that the Veteran's hypertension has been permanently worsened beyond normal progression (aggravated) by the Veteran's diabetes?  If the examiner determines that the Veteran's diabetes aggravates his hypertension, the examiner should attempt to quantify the degree by which the hypertension is permanently worsened by the diabetes mellitus.  
d.  A detailed medical analysis and rationale must be included with the opinion.  In particular, the examiner should explain why the lack of renal disease is significant in determining whether hypertension is related to diabetes. 

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should again be reviewed.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


